
	

113 HR 5830 IH: Grand Jury Reform Act of 2014
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5830
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Johnson of Georgia (for himself, Mr. Ellison, Ms. Jackson Lee, Mr. Grayson, Ms. Norton, Mr. Rangel, Mr. Cummings, Mr. Clay, Ms. Lee of California, and Mr. Conyers) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide that in the case of a law enforcement officer who uses deadly force against a person,
			 and thereby causes the death of that person, a hearing shall be conducted
			 before a judge to determine whether there is probable cause for the State
			 to bring criminal charges against the law enforcement officer relating to
			 the death of the person, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Grand Jury Reform Act of 2014.
		2.FindingsThe Congress finds the following:
			(1)Grand juries are typically used as the process by which allegations of police misconduct are
			 prosecuted.
			(2)There exists a symbiotic relationship between local prosecutors and the law enforcement officers
			 who regularly testify in routine grand jury investigations.
			(3)The closeness of this relationship creates public suspicion that accused police officers receive
			 preferential consideration from grand juries when they are subject to
			 grand jury investigations.
			(4)Police officers have the right to appear before the grand jury investigating allegations of
			 wrongdoing by said officer, and give testimony not subject to a thorough
			 cross examination.
			(5)Grand jury proceedings are by law secret proceedings.
			(6)The secret grand jury process has historically resulted in a refusal to indict when the subject of
			 their investigation is a local law enforcement officer.
			(7)The recent grand jury proceedings following the deaths of Michael Brown and Eric Garner have
			 followed historical tradition, ending with a refusal to indict the law
			 enforcement officers involved in their deaths.
			(8)The American people have lost confidence in the secretive grand jury process when it is used to
			 evaluate allegations of police misconduct.
			(9)The loss of confidence in our system of justice leads to the undermining of the principles of
			 equality and justice upon which this country was founded.
			3.Hearing before a judge required
			(a)Receipt of grant fundsIn order for a State or unit of local government in a State to be eligible to receive Federal
			 funding under subpart 1 of part E of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), the State shall
			 comply with the requirements of this section.
			(b)Hearing requirement; appointment of special prosecutorIn the case of a law enforcement officer who uses deadly force against a person, and thereby causes
			 the death of that person, the Governor of the State in which the death
			 occurred shall appoint a special prosecutor to present evidence on behalf
			 of the State at a hearing before a judge in the appropriate court, in
			 order to determine whether probable cause exists for the State to bring
			 criminal charges against the law enforcement officer relating to the death
			 of the person, which determination shall be made by the judge. The
			 Governor shall use a random process to select the special prosecutor from
			 among the prosecutors in the State, excluding the prosecutors of the
			 locality in which the death took place.
			(c)Written determination of probable causeThe judge presiding over a hearing described in subsection (b) shall issue the determination
			 described in subsection (b) in writing, and shall submit such
			 determination to the chief prosecutor of the locality in which the death
			 took place.
			(d)Recommendations of the special prosecutorUpon the conclusion of a hearing described in subsection (b), the special prosecutor shall submit
			 written recommendations to the chief prosecutor of the locality in which
			 the death took place, including a recommendation regarding whether
			 criminal charges should be brought against the law enforcement officer
			 relating to the death of the person.
			(e)Court To Remain Open to the PublicIn a hearing described in subsection (a), the court shall remain open to the public, except as
			 determined appropriate by the presiding judge.
			
